


 



Exhibit 10.93


Separation Agreement and General Release
Mr. Mark Murphy and MEMC




SEPARATION AGREEMENT
AND GENERAL RELEASE


This Separation Agreement and General Release ("Agreement") is made and entered
into by and between Mark Murphy ("Mr. Murphy") and MEMC Electronic Materials,
Inc. (“MEMC”). In consideration of the following promises, the parties agree as
follows:


1.    Termination of Employment/Transition & Severance Period.


Mr. Murphy acknowledges that he and MEMC made a decision on May 15, 2012 to
separate as of May 31, 2012 (the “Termination Date”). Pursuant to this
Agreement, Mr. Murphy and MEMC have determined that Mr. Murphy will provide
transition services to MEMC for the period between June 1, 2012 and December 31,
2012 (such period, the “Transition & Severance Period”). Mr. Murphy agrees that
he will, without further compensation other than as set forth in this Agreement,
be available to assist MEMC as reasonably requested by MEMC at mutually
agreeable time(s) and places(s) regarding activities pertaining to his prior
responsibilities with MEMC and do such other things as are reasonably requested
by MEMC to provide for an orderly transition of his employment responsibilities.
Such Transition & Severance Period services shall be provided by Mr. Murphy in
his capacity as a former employee of MEMC and shall be at such times and of such
scope as are reasonably requested by MEMC. Transition & Severance Period
services for the first month of such period ending June 30, 2012, shall not
exceed twenty (20) hours per week, and shall not exceed five (5) hours per week
for the balance of the term of the Transition & Severance Period except as
mutually agreed upon by MEMC and Mr. Murphy. The obligations of Mr. Murphy to
provide assistance under this Paragraph 1(a) shall terminate in the event of Mr.
Murphy's death or incapacity. Except as provided herein, Mr. Murphy will receive
no other payments or benefits of any kind after the Termination Date.


2.    Acknowledgements.
 
(a)    Mr. Murphy affirms that he has reported all hours worked as of the date
he signs this Agreement (the “Date of Agreement”) and has received all
compensation, wages, bonuses, commissions and benefits to which he is entitled.


(b)    Before the Termination Date, Mr. Murphy may have been a participant in
incentive or bonus plan(s) of MEMC, including but not limited to any 2011 and
2012 Annual Incentive Plan(s) (“AIP”). Both parties agree and acknowledge that
Mr. Murphy is not entitled to an AIP bonus or any other bonus or incentive
plan(s) for 2011, 2012, or any other year.


(c)    Both parties agree and acknowledge that Mr. Murphy is not entitled to any
payments, earned or unearned, accrued or unaccrued, under any employment
agreement or other agreement with MEMC to which Mr. Murphy is a party, including
his employment agreement with MEMC dated January 10, 2011 (the “Employment
Agreement”), which is attached. Both parties acknowledge and agree that MEMC
paid $107,328.91 in relocation expenses to Mr. Murphy and that of that amount,
Mr. Murphy is obligated to repay




--------------------------------------------------------------------------------




$35,776.30 pursuant to his offer letter dated December 6, 2010.


(d)    Both parties agree and acknowledge that pursuant to certain equity
incentive plans or other stock option or restricted stock unit (“RSU”)
agreements of MEMC, MEMC has granted Mr. Murphy options to purchase shares of
common stock and RSUs of MEMC.  Any stock options or RSUs granted to Mr. Murphy
that are not vested as of the Termination Date shall be forfeited. Any stock
options granted to Mr. Murphy that are vested as of the Termination Date shall
remain exercisable for 90 days after the Termination Date in accordance with the
terms of such options.  Any RSUs granted to Mr. Murphy that are vested as of the
Termination Date shall remain Mr. Murphy's property (subject to payment of any
then unpaid withholding taxes) in accordance with the terms of such RSUs. Such
stock options and RSUs shall also be subject to all other terms of the
applicable stock option and RSU agreements. Mr. Murphy understands and agrees
that he has no right or entitlement to any other shares, options or units
pursuant to any other agreement with the Company.


(e)    Mr. Murphy affirms that he has been granted any leaves to which he was
entitled under the Family and Medical Leave Act, or any other leave or
disability accommodation laws.


(f)    Mr. Murphy affirms that he has no known workplace injuries or
occupational diseases.


(g)    Mr. Murphy affirms that he has not divulged any MEMC proprietary or
confidential information, and will continue to maintain the confidentiality of
such information pursuant to his Employment Agreement.


(h)    Mr. Murphy further affirms that he has not been or is not being
retaliated against for reporting any allegations of wrongdoing by MEMC or its
officers, including any allegations of corporate fraud.


3.    Transition and Severance Consideration. In connection with Mr. Murphy's
termination, MEMC and Mr. Murphy have agreed to settle all matters relating to
Mr. Murphy's employment relationship with MEMC and the termination of such
relationship. In exchange for Mr. Murphy's promises and obligations herein, the
parties agree that:


(a)during the Transition & Severance Period, Mr. Murphy will receive Transition
& Severance Period Pay hereunder on a bi-weekly basis, on the same dates as
normal MEMC payroll runs, equal to the aggregate amount of $365,000 over fifteen
(15) pay periods (or $24,333.33 per pay period) which will all be subject to all
withholding and deductions currently applicable to compensation received by an
employee of MEMC, but without any 401(k) contributions being deducted; and


(b)MEMC forgives $35,776.30 owed by Mr. Murphy for relocation reimbursement
which Mr. Murphy is otherwise obligated to repay pursuant to his offer letter
dated December 6, 2010.


The payments and benefits provided herein are made in lieu of any and all
payments or benefits that might otherwise be available to Mr. Murphy arising out
of his employment with MEMC, excluding Mr. Murphy's non-forfeitable rights to
his accrued benefits (within the meaning of Sections 203 and 204 of ERISA), if
any, under the MEMC Pension Plan and the MEMC Retirement Savings Plan, as such
plans may be hereafter amended, and Mr. Murphy's right, if any, to continued
COBRA coverage. Mr. Murphy acknowledges and agrees that the payments and
benefits provided herein are in full settlement of his employment relationship,
Employment Agreement, Offer Letter, and the termination of his employment with
MEMC.








--------------------------------------------------------------------------------




4.    Mr. Murphy's Agreement Not to File Suit. In consideration of the payments
and benefits set out in Paragraph 3 above, Mr. Murphy agrees for himself and on
behalf of, as applicable, his heirs, beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing
(collectively “Releasors”), that he will not file or otherwise submit any,
claim, complaint or action to any court, or any other forum, (nor will he permit
any person, group of persons, or organization to take such action on his behalf
except as otherwise provided by law) against MEMC, nor file or otherwise submit
any such claim, complaint or action against any subsidiary, affiliate or parent
company of MEMC, or against any officer, agent, employee, successor or assign of
MEMC (or of any such subsidiary, affiliate or parent company of MEMC)
(collectively “Releasees”), arising out of any action or non-action on the part
of MEMC or on the part of any such above-referenced entity or any officer, agent
or employee of MEMC or of any such entity for any act or event that occurred on
or prior to the Date of Agreement. Said claims, complaints and actions include,
but are not limited to (a) any breach of an actual or implied contract of
employment between Mr. Murphy and MEMC, (b) any claim of unjust, wrongful, or
tortious discharge (including any claim of fraud, negligence, whistle blowing,
or intentional infliction of emotional distress), (c) any claim of defamation or
other common-law action, (d) any claim of violations arising under the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., 42 U.S.C. § 1981,
the Age Discrimination in Employment Act, 29 U.S.C. §§ 621, et seq., the
Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq., the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq., the Rehabilitation
Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., the Employee Retirement
Income Security Act ("ERISA"), 29 U.S.C. §§ 1001, et seq., the Worker Adjustment
and Retraining Notification Act ("WARN"), 29 U.S.C. §§ 2101, et seq., the Older
Worker Benefit Protection Act ("OWBPA") 29 U.S.C. §§ 621, et seq., and (e) all
other claims arising under any other law, regulation or ordinance in the USA.
Notwithstanding the foregoing, nothing in this Agreement prevents Mr. Murphy
from filing a charge with the Equal Employment Opportunity Commission (the
“EEOC”) or participating in any investigation or proceeding conducted by the
EEOC; however, Mr. Murphy understands and agrees that he is waiving any right to
receive any monetary relief or other personal relief as a result of such EEOC
proceeding or any subsequent legal action brought by him, the EEOC, or any other
party.


5.    Mr. Murphy's Release of Claims. In consideration of the payments and
benefits set out in Paragraph 3 above, Mr. Murphy agrees for himself and all
Releasors, to release and forever discharge MEMC and all Releasees from any and
all matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever,
foreseen, unforeseen, known or unknown, including claims, complaints and actions
described in Paragraph 4, which have arisen or could arise between Mr. Murphy
and/or Releasors, on the one hand, and MEMC and/or Releasees, on the other hand,
from matters which occurred on or prior to the Date of Agreement, which matters
include, but are not limited to, Mr. Murphy's employment with MEMC and his
termination of employment from MEMC. Mr. Murphy agrees that he has not assigned
to any third party any matter, claim, demand, damage, debt, cause of action,
liability, controversy, judgment, and suit released or waived hereunder.
Furthermore, Mr. Murphy will not accept any proceeds from any suit, claim or
action, which any third party may bring on his behalf.


6.    Obligations under Employment Agreement. Mr. Murphy agrees that he has
continuing obligations to MEMC pursuant to the Employment Agreement a copy of
which is attached as Exhibit A, and this Agreement. Any violation of those
obligations by Mr. Murphy constitutes a material breach of this Agreement and
subjects Mr. Murphy to forfeiture of all benefits and payments pursuant to this
Agreement. MEMC expressly reserves the right to pursue all other legal and
equitable remedies available to MEMC by virtue of any breach of the Employment
Agreement or any promise made in this Agreement, including Paragraph 10 below.


7.    Mutual Non-Disparagement. Mr. Murphy represents that he will not, in any
way, disparage




--------------------------------------------------------------------------------




MEMC or any subsidiary, affiliate or parent of MEMC, or any officer, agent,
employee, customer, successor assign of any of them, or make or solicit any
comments, statements or the like to the media or to others that may be
considered to be derogatory or detrimental to the good name or business
reputation of any of the aforementioned persons or entities. MEMC represents
that its officers and directors will not, in any way, disparage Mr. Murphy or
make or solicit any comments, statements or the like to the media or to others
that may be considered to be derogatory or detrimental to the good name or
business reputation of Mr. Murphy.


8.    No Admission of Wrongdoing. The parties agree that nothing in this
Agreement is an admission of any wrongdoing by either party.


9.    Return of MEMC Property. Mr. Murphy agrees to return to MEMC all property
in his possession that belongs to MEMC before the end of the Transition &
Severance Period or when determined by the company that MEMC property is no
longer needed to perform the services required.


10.     CONFIDENTIALITY OF AGREEMENT. MR. MURPHY AGREES TO KEEP THE TERMS OF
THIS AGREEMENT CONFIDENTIAL EXCEPT AS HE MIGHT BE LAWFULLY COMPELLED TO GIVE
TESTIMONY BY A COURT OF COMPETENT JURISDICTION OR AS HE MAY BE REQUIRED BY LAW,
REGULATION, GOVERNMENTAL AUTHORITY OR SIMILAR BODY TO DISCLOSE. THIS MEANS THAT
EXCEPT AS STATED ABOVE, HE WILL NOT, AT ANY TIME, TALK ABOUT, WRITE ABOUT OR
OTHERWISE PUBLICIZE THIS AGREEMENT, OR ITS NEGOTIATION, EXECUTION OR
IMPLEMENTATION, EXCEPT (A) WITH AN ATTORNEY WHO MAY BE ADVISING HIM IN
CONNECTION WITH THIS AGREEMENT; (B) WITH A FINANCIAL CONSULTANT OR TAX ADVISOR;
(C) WITH HIS SPOUSE; (D) WITH PRAXAIR, INC.; PROVIDED THAT SUCH PERSONS TO WHOM
DISCLOSURE IS PERMITTED PURSUANT TO (A), (B), (C) AND (D) OF THIS PARAGRAPH 10
PROMISE TO KEEP THE INFORMATION THAT MAY BE REVEALED TO THEM CONFIDENTIAL AND
NOT TO DISCLOSE IT TO OTHERS.


11.    Arbitration. Except for the enforcement of any rights to equitable
relief, Mr. Murphy and MEMC agree that any dispute, controversy or claim
(between Mr. Murphy and MEMC) arising out of, based upon or relating to this
Agreement or its breach, whether denominated as torts or contract claims or as
statutory or regulatory claims (including claims for discrimination or discharge
based upon race, sex, age, religion, disability or other prohibited grounds),
whether arising before, during or after termination of Mr. Murphy's employment,
and also including any dispute about whether any particular controversy is
arbitrable under the terms of this Paragraph, shall be resolved by binding
arbitration before one (1) arbitrator. Procedurally, but not substantively, the
arbitration will be governed by the then current Rules for Resolution of
Employment Disputes of the American Arbitration Association (i.e., only the
procedural arbitration rules will be used in any such arbitration, but not the
substantive arbitration rules). Any arbitration herein would be held in St.
Louis County, Missouri. Judgment on an arbitration award rendered by the
Arbitrator may be entered in any court having jurisdiction thereof. Subject to
Paragraph 15 hereof, the Arbitrator shall have the authority to award costs of
the Arbitration (including attorney's fees) in a manner consistent with the
controlling substantive law of the claim at issue. Subject to Paragraph 15
hereof, the Arbitrator shall have the authority to award damages (or other
relief) consistent with the substantive law of the claim being asserted.


12.    KNOWING AND VOLUNTARY AGREEMENT. MR. MURPHY HEREBY REPRESENTS, DECLARES
AND AGREES THAT HE VOLUNTARILY ACCEPTS THE PROVISIONS OF THIS AGREEMENT FOR THE
PURPOSE OF MAKING A FULL AND FINAL COMPROMISE AND SETTLEMENT OF ALL MATTERS
RELATING TO MR. MURPHY'S EMPLOYMENT RELATIONSHIP WITH MEMC AND ITS TERMINATION.
MR. MURPHY IS ADVISED TO CONSULT AN ATTORNEY. MR. MURPHY UNDERSTANDS THE EFFECT
OF




--------------------------------------------------------------------------------




SIGNING THIS AGREEMENT.


13.    Entire Agreement. This Agreement, when signed, including any Exhibits,
contains the entire agreement between the parties and, except as specifically
referenced herein, there are no other understandings or agreements, written or
oral, between them on the subject except as expressly stated herein. This
Agreement, except as specifically referenced herein, fully supersedes and amends
any and all prior agreements or understandings, if any, between Mr. Murphy and
MEMC on any matter that is addressed in this Agreement. This Agreement expressly
does not supersede or affect the rights and obligations of the parties pursuant
to that certain Indemnification Agreement dated as of January 10, 2011 between
Mr. Murphy and MEMC. This Agreement cannot be amended or modified except by a
written document signed by both an executive officer of MEMC and Mr. Murphy.
Separate copies of this document shall constitute original documents which may
be signed separately, but which together will constitute one single agreement.


14.    Governing Law, Invalidity of Provisions. This Agreement shall be
construed and governed by the substantive laws of the State of Missouri (except
its laws and decisions regarding conflicts of law, which shall be disregarded in
their entirety). If any part or provision of this Agreement is determined to be
invalid or unenforceable under applicable law, the validity or enforceability of
the remaining provisions shall be unaffected. To the extent that any provision
of this Agreement is adjudicated to be invalid or unenforceable because it is
overbroad, that provision shall not be void, but rather shall be limited only to
the extent required by applicable law and enforced as so limited.


15.    Consequences of Violation of this Agreement. If it is finally determined
by a court or arbitrator that a party has violated any of its promises contained
in this Agreement, then such party shall reimburse the other party for all
reasonable costs incurred by the other party, including reasonable attorneys'
fees, in enforcing or defending its rights under this Agreement. If a court or
arbitrator does not specifically find that a party has violated any of its
promises contained in this Agreement, then such court or arbitrator may not
award such costs or fees against such party.


16.    Severance Offer Expiration.    Mr. Murphy acknowledges that he received
this Agreement on June 4, 2012. Mr. Murphy acknowledges that he has been given
the opportunity to take twenty-one (21) days in which to consider this Agreement
before making a decision to sign this Agreement. If Mr. Murphy does not sign
this Agreement and return to Matt Herzberg, Senior Vice President, Human
Resources of MEMC the original Agreement signed by him, pursuant to the terms
set forth herein, on or before 5:00 p.m. Central Standard Time on June 25, 2012
the severance offer represented by this Agreement shall be deemed withdrawn and
this Agreement shall be null and void, and of no further effect.


17.    Consideration Period, Revocation Period, and Effective Date.    This
Agreement shall not be effective until seven (7) calendar days after the date
Mr. Murphy signs and delivers this Agreement to MEMC. During this seven-day
period (the “Revocation Period”), Mr. Murphy may revoke this Agreement by giving
written notice to Matt Herzberg of MEMC at 501 Pearl Drive (City of O'Fallon),
St. Peters, Missouri 63376, that Mr. Murphy has decided to revoke the Agreement
(the “Revocation Notice”). If no such Revocation Notice is timely presented by
Mr. Murphy, this Agreement shall be fully effective and binding upon the parties
in accordance with its terms on the eighth (8th) calendar day after the date
that Mr. Murphy signed and delivered this Agreement to MEMC (“Effective Date”).


18.    Effect of Failure to Deliver Agreement or Revocation. If Mr. Murphy fails
to deliver a properly signed original of this Agreement so that it is received
by Mark Murphy of MEMC by 5:00 p.m. Central Standard Time on June 25, 2012, or
if Mr. Murphy revokes this Agreement the Revocation Period, then this Agreement
is void and of no effect, and Mr. Murphy will not be entitled to the benefits of
this Agreement, including those set forth in Paragraph 3.




--------------------------------------------------------------------------------






19.    Binding Agreement and Assignment. This Agreement shall be binding upon
and inure to the benefit of Mr. Murphy and the Releasees, and to MEMC and the
Releasors; further, this Agreement and the benefits provided hereunder are not
assignable by Mr. Murphy without MEMC's express written consent.


20.    By signing this Agreement, Mr. Murphy acknowledges:


(a)    HE HAS READ THIS AGREEMENT COMPLETELY.


(b)    HE HAS HAD AN OPPORTUNITY TO CONSIDER THE TERMS OF THIS AGREEMENT.


(c)    HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF HIS CHOOSING PRIOR TO
EXECUTING THIS AGREEMENT.


(d)    HE KNOWS THAT HE IS GIVING UP IMPORTANT LEGAL RIGHTS BY SIGNING THIS
AGREEMENT.


(e)    HE UNDERSTANDS THIS AGREEMENT AND HE AGREES TO ALL ITS TERMS.


(f)    HE IS NOT RELYING ON MEMC OR ANY REPRESENTATIVE OF MEMC TO EXPLAIN THIS
AGREEMENT OR HIS RIGHTS TO HIM.


(g)    HE HAS HAD AN OPPORTUNITY TO CONSULT AN ATTORNEY AND OTHER ADVISORS TO
EXPLAIN THIS AGREEMENT AND ITS CONSEQUENCES TO HIM BEFORE HE SIGNED IT, AND HE
HAS AVAILED HIMSELF OF THIS OPPORTUNITY TO WHATEVER EXTENT HE DESIRED.


(h)    HE HAS SIGNED THIS AGREEMENT VOLUNTARILY AND ENTIRELY OF HIS OWN FREE
WILL WITHOUT ANY PRESSURE FROM MEMC OR ANY REPRESENTATIVE OF MEMC.




IN WITNESS WHEREOF, the undersigned parties have signed this Agreement.




MEMC ELECTRONIC MATERIALS, INC.


By:    /s/ Matt Herzberg                    
Matt Herzberg
Senior Vice President Human Resources


MARK J. MURPHY


By:    /s/ Mark J. Murphy                    
(Mr. Murphy's Signature)


Date:    June 14, 2012    


